J-A12024-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                       Appellee                 :
                                                :
                v.                              :
                                                :
    RICHARD CARRINGTON WILLIAMS                 :
                                                :
                       Appellant                :       No. 877 WDA 2019

               Appeal from the PCRA Order Entered June 4, 2019
                In the Court of Common Pleas of Fayette County
              Criminal Division at No(s): CP-26-CR-0001124-1992


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY KING, J.:                                     FILED JULY 10, 2020

        Appellant, Richard Carrington Williams, appeals pro se from the order

entered in the Fayette County Court of Common Pleas, which dismissed his

serial petition filed under the Post-Conviction Relief Act (“PCRA”).1 We affirm.

        The relevant facts and procedural history of this case are as follows. On

April 21, 1993, a jury convicted Appellant of first-degree murder and the court

sentenced him to life without parole.          This Court affirmed the judgment of

sentence on May 25, 1994, and our Supreme Court denied allowance of appeal

on November 29, 1995. See Commonwealth v. Williams, 647 A.2d 268

(Pa.Super. 1994), appeal denied, 543 Pa. 703, 670 A.3d 643 (1995)


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S.A. §§ 9541-9546.
J-A12024-20


(unpublished memorandum).

       Between 1997 and 2017, Appellant unsuccessfully litigated multiple

petitions for collateral relief. On August 1, 2018, Appellant filed pro se the

current serial PCRA petition, while a prior PCRA petition was pending in the

PCRA court. The court denied the current petition without prejudice.2 After

the PCRA court had disposed of the earlier filed PCRA petition, the court

granted Appellant’s pro se request to reinstate the current petition on

September 18, 2018. Appellant subsequently filed two supplements to his

current petition. On March 6, 2019, the PCRA court provided notice of its

intent to dismiss Appellant’s petition without a hearing, pursuant to

Pa.R.Crim.P. 907; Appellant responded on March 21, 2019. On June 4, 2019,

the court dismissed the current petition as untimely.

       Appellant timely filed pro se a notice of appeal on June 17, 2019. On

June 21, 2019, the court ordered Appellant to file a concise statement of errors

complained of on appeal per Pa.R.A.P. 1925(b); Appellant complied on July

17, 2019. Appellant subsequently filed in this Court an application for remand

to file an amended concise statement, which this Court granted on August 28,

2019. Appellant filed an amended concise statement on September 11, 2019.



____________________________________________


2 We observe that the PCRA court was not jurisdictionally barred from
considering more than one PCRA petition relating to the same judgment of
sentence at the same time, where no order regarding the previously filed PCRA
petition was pending on appeal. See Commonwealth v. Montgomery, 181
A.3d 359 (Pa.Super. 2008) (en banc).

                                           -2-
J-A12024-20


      Appellant raises the following issues for our review:

         Was…Appellant denied meaningful review of his after-
         discovered claim regarding [a] crucial alibi defense witness
         who reached out to…Appellant through [an] affidavit, and
         where for the first time Appellant was informed that counsel
         never in fact attempted to contact him, and that counsel
         gave false statements to the court regarding such
         investigation regarding the alibi witness?

         Was Appellant denied [the right to] appeal to the state
         Supreme Court from [a] timely PCRA and did counsel
         abandon Appellant for that purpose?

         Was Appellant denied [the right to] appeal to the state
         Supreme Court from [a] direct appeal as shown by [the]
         trial court’s docket?

         Did [the PCRA] court fail to apply [the] proper standard of
         review regarding alibi witness[es] who have become
         available, and who w[ere] not present at trial due directly
         to ineffective assistance of counsel, where counsel gave
         false statements to court regarding alibi witness[es] and
         counsel’s failure to secure witness[es]?

         Should the [PCRA] court judge recuse himself from the case
         due to after-discovered judicial misconduct?

(Appellant’s Brief at 3).

      Preliminarily, the timeliness of a PCRA petition is a jurisdictional

requisite. Commonwealth v. Zeigler, 148 A.3d 849 (Pa.Super. 2016). A

PCRA petition must be filed within one year of the date the underlying

judgment becomes final. 42 Pa.C.S.A. § 9545(b)(1). A judgment is “final” at

the conclusion of direct review or at the expiration of time for seeking review.

42 Pa.C.S.A. § 9545(b)(3).      The statutory exceptions to the timeliness

provisions in the PCRA allow for limited circumstances under which the late


                                     -3-
J-A12024-20


filing of a petition will be excused.          See 42 Pa.C.S.A. § 9545(b)(1).     A

petitioner asserting a timeliness exception must file a petition within one year

of when the claim could have been presented. 42 Pa.C.S.A. § 9545(b)(2). 3

The newly-discovered facts timeliness exception set forth in Section

9545(b)(1)(ii) requires a petitioner to demonstrate he did not know the facts

upon which he based his petition and could not have learned those facts earlier

by the exercise of due diligence. Commonwealth v. Bennett, 593 Pa. 382,

395, 930 A.2d 1264, 1272 (2007); 42 Pa.C.S.A. § 9545(b)(1)(ii).

       Instantly, Appellant’s judgment of sentence became final on February

27, 1996, upon expiration of the 90-day period to file a petition for writ of

certiorari in the U.S. Supreme Court. See U.S.Sup.Ct.R. 13. Appellant filed

the current PCRA petition over 22 years later, which is patently untimely. See

42 Pa.C.S.A. § 9545(b)(1).             Appellant attempts to invoke the newly-

discovered facts timeliness exception per Section 9545(b)(1)(ii), claiming he

recently learned of the potential alibi testimony of two witnesses, James

Gibson and Kevin Morgan. The existence of these witnesses, however, is not

a “new fact.”      Significantly, Appellant argued in previous PCRA petitions,

including his first petition filed in 1997, that both of these individuals allegedly


____________________________________________


3 As of December 24, 2018, Section 9545(b)(2) now allows any PCRA petition
invoking a timeliness exception to be filed within one year of the date the
claim first could have been presented. See Act 2018, Oct. 24, P.L. 894, No.
146, § 2, effective in 60 days [Dec. 24, 2018]. This amendment applies to
claims arising on or after December 24, 2017. Appellant filed the current
PCRA petition in 2018, so the amendment applies to him.

                                           -4-
J-A12024-20


could provide alibi testimony. Thus, Appellant failed to establish that “he did

not know the facts upon which he based his petition and could not have

learned those facts earlier by the exercise of due diligence.” See Bennett,

supra; 42 Pa.C.S.A. § 9545(b)(1)(ii).

       Further, to the extent Appellant frames his claims in the context of

ineffective assistance of counsel, “a claim of ineffective assistance of counsel

does not save an otherwise untimely petition for review on the merits.”

Commonwealth v. Morris, 573 Pa. 157, 175, 822 A.2d 684, 694 (2003).

Therefore, Appellant’s current petition remains time-barred.4 See Zeigler,

supra. Accordingly, we affirm.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/10/2020




____________________________________________


4 Moreover, Appellant unsuccessfully litigated in prior PCRA petitions the same
claims he raised in the current petition. Therefore, he is not entitled to PCRA
relief on these claims in any event. See 42 Pa.C.S.A. § 9543(a)(3) (providing
that to be eligible for relief under PCRA, claim must not be previously litigated
or waived).

                                           -5-